Citation Nr: 1234047	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1. Entitlement to service connection for asthma, to include as secondary to exposure to fumes. 

2. Entitlement to service connection for sarcoidosis, to include as secondary to exposure to fumes



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served in the United States Army National Guard from September 1996 through December 2001.  The Veteran had a period of ACDUTRA (active duty for training) from June 26, 1999 through July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied the claims of service connection for asthma and sarcoidosis.  

In June 2007, the Veteran testified at a Travel Board hearing, at the RO, before the undersigned Veterans Law Judge.  

In September 2007, the Board remanded this matter for further evidentiary development, to include providing the Veteran appropriate notice of  VA's duties to notify and to assist, requesting that the Veteran provide information regarding treatment received at the St. Edwards facility and obtaining any additional pertinent evidence  As the Veteran was provided such notice and his treatment records were obtained from St. Edwards, the Board is satisfied that there has been substantial compliance with the remand directives set out in September 2007.  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2009, the Board issued a decision, denying the Veteran's claims for service connection for asthma and for sarcoidosis.  He subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim.  The parties then filed a joint motion for remand.  By Order dated in December 2009, the Court granted the joint motion for remand, vacated the March 2009 Board decision, and remanded the appeal for readjudication consistent with the joint motion. 

In May 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development, to include obtaining the Veteran's personnel records, including verification of his service dates and the type of service during each period; as well as scheduling him for a VA examination to determine (1) the diagnosis of any respiratory condition and (2) whether any such condition is as likely as not related to service (i.e. ACDUTRA).  The Board notes that VA examinations and opinions, with addenda, were obtained for the Veteran.  And although there has not been complete verification of the dates of the Veteran's service and the type of service during each period, as will be further explained below, the Board is nonetheless satisfied that there has been substantial compliance with the remand directives set out in May 2010.  Stegall v. West, supra.


FINDINGS OF FACT

1. The competent and probative medical evidence of record preponderates against a finding that the Veteran's asthma had on onset in or is related to a period of active military service.

2. The competent and probative medical evidence of record preponderates against a finding that the Veteran's sarcoidosis had an onset in or is related to a period of active military service.


CONCLUSIONS OF LAW

1. Asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2. Sarcoidosis was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in October 2004 (prior to the initial RO decision in this matter) and in November 2007, that fully addressed the notice elements.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the November 2007 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service (medical and personnel) and post-service treatment records for the Veteran.  With regard to the Veteran's service records, the Board notes that in November 2004, the RO sent a letter to the Adjutant General of Arkansas in order to obtain the Veteran's records and verification of all periods of service.  In a letter dated in December 2004, the Arkansas Army National Guard advised that the file for the Veteran could not be located, and advised that contact be made with the commander at ARPERSCOM.  Thereafter, the RO made a Personnel Information Exchange System (PIES) request to verify only the Veteran's "unverified periods of service".  A February 2005 response indicated that no records were found at "code 13" for the Veteran, and that if another PIES request was made, it should be addressed to code 11, which would go through the Defense Personnel Records Image Retrieval System (DPRIS) interface and any imaged records available would be furnished in response.  It was noted that care should be taken not to use PIES request codes that are invalid for DPRIS use and there was instruction to consult the PIES 3.7.1 manual.  In June 2010, the AMC sent a letter to the Office of the State Adjutant General, Arkansas National Guard, and request the Veteran's military records, line of duty determinations, and verification of all periods of service.  Thereafter, additional service records were received for the Veteran.  

With regard to verification of the dates of the Veteran's military service, as well as the type of service during each period of enlistment (i.e. whether it was active duty, active duty for training or inactive duty for training), the Board notes that of record is a Report of Separation and Record of Service (NGB Form 22), an Army National Guard Retirement Points History Statement (NGB Form 23B), as well as various personnel records which explain the reasons behind the Veteran's separation from the Army National Guard in December 2011.  Although only one period of ACDUTRA has been verified (as noted above - in June and July 1999), it is clear that he had other periods of ACDUTRA or active duty from September 1996 through September 22, 2000, as his NGB Form 23B showed he earned "AD" points toward retirement by performing active duty, ACDUTRA, or annual training during that time period.  He did not, however, earn any "AD" points toward retirement by performing active duty, ACDUTRA, or annual training for the period from September 23, 2000 through December 1, 2001.  Thus, as explained below, the Board finds that the information of record regarding verification of the Veteran's service dates is not complete, but is found to be sufficient for the Board to render a decision in this matter.  

With regard to VA examinations, the Board finds that the VA examination in September 2010, and the related VA examination/opinion addenda dated in September 2011 and December 2001 included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses and opinions, which were supported in the record.  These VA examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

The service treatment records (STRs) of record for the Veteran show no complaint of, treatment for, or diagnosis of asthma or sarcoidosis.  

Service personnel records include a Report of Separation and Record of Service (NGB Form 22) which revealed that the Veteran served from September 23, 1996 to December 1, 2001, in the Arkansas Army National Guard.  Additionally, in February 2001, the Veteran completed an Annual Medical Certificate (DA Form 7349-R) and therein indicated he underwent surgery in January 2001 for exclusion of cancer of the lungs, and had no problem carrying out his duties.  The initial reviewer of this certificate noted, in February 2001, the Veteran's report, and found him "fully fit" for duty.  Thereafter, in an Individual Sick Slip dated in July 2001, it was noted that the Veteran was relieved of all military duty pending a MDRB (Medical Duty Review Board) needed for fitness determination.  Additional documents showed that he was to undergo MDRB for asthma.  Based on the results of the MDRB, in September 2001, the Veteran was found to be unfit for retention in the Arkansas Army National Guard.  

An Army National Guard Retirement Points History Statement (NGB Form 23B), showed that the Veteran's National Guard service was divided into 6 periods (one year each) for retirement point purposes.  During the periods from September 23, 1996 to September 22, 1997; from September 23, 1997 to September 22, 1998; from September 23, 1998 to September 22, 1999; from September 23, 1999 to September 22, 2000; he earned points for IDT (inactive duty for training) as well as AD points (for active duty, ACDUTRA, or annual training).  For the periods from September 23, 2000 to September 22, 2001; and from September 23, 2001 to December 1, 2001, the Veteran earned points for IDT, but he did not earn any "AD" points toward retirement by performing active duty, ACDUTRA, or annual training for those periods.  

Private medical records show that the Veteran was treated for respiratory problems starting in November 2000.  In November 2000, he was seen for complaints of wheezing and coughing for the past two days.  A chest x-ray taken in November 2000 showed findings that suggested hilar adenopathy, and a chest CT was recommended.  A CT of the chest taken in December 2000 showed prominent mediastinal and hilar adenopathy and a rounded area of infiltrate in the left upper lobe.  A March 2001 x-ray report shows interstitial markings consistent with sarcoidosis.  At that time, his private treating physician diagnosed the Veteran with asthma and sarcoidosis and he was treated with medication.  Private treatment records obtained during this timeframe show that the Veteran was treated for various bouts of bronchitis, sinusitis, and upper respiratory infections, in addition to being treated for asthma and sarcoidosis.

In June 2007, the Veteran testified that when he was in the National Guard he went on active duty for training one weekend a month and for a two week training period each year.  He testified he was a cannon crew member, in artillery, and was a driver and in "constant contact with diesel fumes".  He claimed he did not get sick, and had excellent AT tests, until they switched weapon systems to the rocket launcher.  He testified he was in the National Guard for three years, and had no problems whatsoever, but then they switched over to the rocket launcher and he got sick.  He testified they switched from the actual cannon to a rocket launcher, which was a different artillery piece and fired a different projectile.  He indicated that in the cannon the projectile was shot with powder, but that with the rocket launcher, the rocket had its own propulsion system, which produced highly toxic rocket exhaust.  He claimed that on a weekly basis the filtration systems were not working on the launchers, and so the rocket fumes would come into the cab as they fired.  He testified that he started getting sick, and went to a doctor who told him he was very sick, but that after he told his commander that the fumes were making him sick, he went for his five year physical and was told he had to go before a Board and two months later he was no longer in the military.  He testified that the diesel fumes mixed with rocket exhaust damaged his lungs, which caused sarcoidosis, which then caused the asthma.  He testified that when he first got sick, he was on a two day drill, and while he was back in the civilian world for three weeks, before the next drill, he went for treatment at Sparks Regional Medical Center and St. Edwards.  He testified he worked making electric motors that run generators and rivers, but had no exposure to toxic fumes there.  

On VA examination in September 2010, the examiner noted that the Veteran's problem of respiratory disease had an onset in 2000.  The Veteran reported that in 2000, the Arkansas National Guard changed to rocket launcher certification, along with his onset of shortness of breath.  He claimed he was exposed to a rocket launcher for 14 hours a day, two days a month, with two week trainings in the same time periods.  He reported that immediately after the initial weekend, he was told he had bronchitis, with productive cough and right lateral chest pain.  He claimed he was treated with antibiotics, with improvement when not exposed, and worsening when exposed again.  He reported that a pulmonologist, Dr. Meade, diagnosed sarcoid after bronchoscopy, and that he was placed on a 6 - 12 months Prednisone taper, with improvement, and that the diagnosis of asthma was a byproduct.  He reported he stopped smoking when he was told he might have cancer (at the time of the sarcoid diagnosis).  He reported that since service he had done factory work, building industrial electrical motors in a dusty environment that reportedly "wasn't bad", and had no chemical exposures.  The diagnoses included asthma and sarcoidosis in remission.   The examiner noted that a PFT was scheduled in the next week, and that an opinion would be sent as an addendum when "study results are available".  Although a PFT report is of record, dated in September 2010, which showed moderately severe obstructive airways disease - reversible, and moderate restriction - parenchymal, it does not appear that the VA examiner prepared an addendum with an opinion.  

Thereafter, the AMC requested another VA examination/opinion.  In September 2011, a VA examination report addendum was provided in a Disability Benefits Questionnaire (DBQ) examination report.  Therein, the examiner put a check mark next to the paragraph, "The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness".  The examiner opined that the Veteran's lung condition was less likely as not a result of inhalation of diesel fumes and/or rocket exhaust and/or other exposures in service or conditions that expressed in service.  The examiner also opined that the Veteran's lung condition was at least as likely as not a result of sarcoid as noted in the records review, and/or allergies as reported by the Veteran, and/or 10 years of smoking, as reported by the Veteran, and/or other exposures or factors unrelated to the alleged in-service exposures.  The examiner indicated that there was a well known association between tobacco abuse and COPD, that sarcoid was a known cause of lung disease, and that allergy may result in lung disease.  The examiner made references to medical literature pertaining to sarcoidosis as well as to the relationship between smoking and COPD. 

In December 2011, another addendum was provided in a Disability Benefits Questionnaire (DBQ) report.  The examiner noted consideration of service medical records, private medical records, VA medication records, and reached conclusions after reviewing medical records, taking a history, performing a physical examination, and reviewing the medical literature.  The examiner first opined that the Veteran's current lung condition (asthma) was less likely as not a result of inhalation of diesel fumes and/or rocket exhaust and or other exposures in service or conditions that expressed in service and was at least as likely as not a result of sarcoid noted in the records review, and/or allergies reported by the Veteran, and/or 10 years of smoking as reported by the Veteran, and/or other exposures or factors unrelated to the alleged in-service exposures.  The examiner indicated that there was a well known association between tobacco abuse and COPD, that sarcoid was a known cause of lung disease, and that allergy may result in lung disease.  The examiner noted the medical literature references made in prior opinions, and cited an additional one titled, "Diagnosis of asthma in adolescents and adults".  Second, the VA examiner opined that the Veteran's current lung condition (sarcoidosis) was less likely as not a result of inhalation of diesel fumes and/or rocket exhaust and or other exposures in service or conditions that expressed in service and was at least as likely as not a result of "unknown etiology".  

III. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime after December 31, 1946, and sarcoidosis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309. 

Active military service includes full-time active duty in the Armed Forces.  38 U.S.C.A. § 101(21)(A); 38 C.F.R. § 3.6(b).  The Veteran has not alleged, and the record does not reflect, that he had such service.  Active military service also includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24)(B), (C); 38 C.F.R. § 3.6(c), (d).  This types of service is potentially applicable to the Veteran's service in the Arkansas Army National Guard.

The Board also notes that National Guard duty is distinguishable from other Reserve service, in that a member of the National Guard may be called to duty by the governor of their State.  Specifically, members of the National Guard only serve the federal military when they are formally called into the military service of the United States.  At all other times, "National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans' benefits based on a period of duty as a member of a State's National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Here, the evidence does not show that the Veteran was ordered to Federal service, nor has he performed "full-time duty" under the provisions cited above.  

Nevertheless, as noted above, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 C.F.R. § 101(24), 106.  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state, under 38 U.S.C §§ 316, 502, 503, 504, 505; 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

IV. Discussion

The Veteran basically contends that he has asthma and sarcoidosis as a result of in-service exposure to hazardous/toxic fumes.  He contends he was initially exposed to diesel fumes, but when the National Guard switched to rocket launchers, he was exposed to rocket exhaust during his National Guard service, and that this reportedly damaged his lungs.  The basic question on appeal is whether his current asthma and sarcoidosis (which the Board finds are disease processes and not injuries) have been medically related to any period of ACDUTRA during his National Guard Service.

Initially, the Board notes that private medical records show that the Veteran has current disabilities of asthma and sarcoidosis, thereby satisfying the first element of service connection.  

STRs for the Veteran's National Guard service, however, show no report of, treatment or finding of asthma or sarcoidosis during a period of active duty or ACDUTRA.  Although the Veteran was discharged from the National Guard service due to his asthma and sarcoidosis, which were diagnosed in early 2001, during his National Guard service, there is no showing that his asthma and/or sarcoidosis had an onset during a period of ACDUTRA or active duty.  A review of the Veteran's Army National Guard Retirement Points History Statement showed that during his National Guard for the periods from September 23, 2000 to September 22, 2001; and from September 23, 2001 to December 1, 2001, he did not earn any "AD" points toward retirement by performing active duty, ACDUTRA, or annual training for those periods.  As his asthma and sarcoidosis were clearly first diagnosed in early 2001 by his private pulmonologist (and the Veteran does not dispute this), the record shows he did not receive any AD points at that time, and, therefore, could not have had any periods of ACDUTRA or annual training during that time period.  

The Veteran contends that he was exposed to diesel fumes and rocket exhaust during his National Guard service, which caused damage to his lungs and caused many respiratory problems.  The Board acknowledges that the Veteran is competent to report as what he experienced; for example, he is competent to report that he experiences certain symptoms currently and that he was injured during service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the Veteran's statements that he suffered with respiratory problems while in the military and thereafter, and that he was exposed to such fumes during his National Guard service.  The Board accepts the Veteran's recollection of in-service exposure to fumes - at least at some point during his National Guard service.  In reviewing the record and the Veteran's statements, the Board has no reason to question his credibility regarding this exposure to toxic fumes, thus, his statements to this affect are accepted as true.  

The Board notes, however, that even if the Veteran's contentions were accepted as credible, service connection is not  warranted.  In that regard, what is missing from the record is competent medical evidence showing that the Veteran's asthma and sarcoidosis are causally related to a period of ACDUTRA or active duty service.  38 C.F.R. § 3.303.  As noted above, the Veteran did not have a diagnosis of or the onset of asthma or sarcoidosis during a period of active duty or ACDTURA.  Additionally, despite extensive private treatment for respiratory problems, the Board notes that these treatment records are silent as to any opinion or reference that the Veteran's asthma or sarcoidosis was related to his National Guard service which generally involved a commitment of one weekend a month and ACDUTRA for two weeks per year.  Moreover, on VA DBQ examinations in 2011, the examiner addressed the etiology of the Veteran's asthma and sarcoidosis, opining that neither disability was related to exposure to diesel fumes and/or rocket exhaust in service, or other exposures or conditions in service.  The VA examiner noted as rationale, that the Veteran's asthma was at least as likely as not a result of sarcoid, and/or allergies, and/or 10 years of smoking, and/or other exposures or factors unrelated to the alleged in-service exposures.  With regard to sarcoidosis, the VA examiner opined that the Veteran's sarcoidosis was at least as likely as not a result of an unknown etiology.  The Board finds that the September and December 2011 DBQ reports are probative and persuasive medical evidence speaking to the issue of whether the Veteran's asthma and sarcoidosis are related to toxic exposures in service, and based on a review of the Veteran's records, an examination and history taken from the Veteran, as well as on cited medical literature, and supported by specific rationale.  The Board also notes that the Veteran has not submitted competent medical evidence to the contrary.  

The Board acknowledges the Veteran's statements to the effect that his respiratory problems, including asthma and sarcoidosis, are related to his in-service exposure to toxic fumes.  However, the Veteran, as a lay person, is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is also capable of reporting a continuity of respiratory symptomatology starting during his National Guard service and continuing thereafter, the problem with this is that in the end the basic question on appeal is whether his current asthma and sarcoidosis have been medically related to any period of ACDUTRA during his National Guard Service, which as set forth above, has not been done.

In light of the above, the Board concludes that the preponderance of the evidence is against the claims of service connection for asthma and for sarcoidosis.  Consequently, the benefit-of-the-doubt rule does not apply and the claims for service connection for asthma and for sarcoidosis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for asthma is denied.

Service connection for sarcoidosis is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


